
	
		I
		111th CONGRESS
		1st Session
		H. R. 3573
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2009
			Mr. Blumenauer
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prevent a
		  change in residency as a result of extended official duty in the uniformed
		  services, Foreign Service, or intelligence community from triggering the
		  repayment provisions of the first time homebuyer credit, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Call to Service Homebuyer Credit Act
			 of 2009.
		2.Exception to
			 repayment provisions of first-time homebuyer credit for members of uniformed
			 services, Foreign Service, and intelligence community serving on qualified
			 official extended duty
			(a)In
			 generalSection 36 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (h) as
			 subsection (i) and by inserting after subsection (g) the following new
			 subsection:
				
					(h)Special rule for
				members of the uniformed services, Foreign Service, and Intelligence Community
				serving on qualified official extended dutyFor purposes of this section, a residence
				shall not be treated as ceasing to be the principle residence of the taxpayer
				(or the taxpayer’s spouse) for any period in which the taxpayer (or the
				taxpayer’s spouse) is serving on qualified official extended duty as a member
				of the uniformed services, a member of the Foreign Service of the United
				States, or an employee of the intelligence community merely because of such
				service. For purposes of the preceding sentence, terms used in the preceding
				sentence shall have the same meaning as when used in section 121(d)(9).
					. 
			(b)Effective
			 DateThe amendment made by
			 this section shall apply to residences purchased on or before November 30,
			 2009.
			3.Extension of
			 first-time homebuyer credit for members of the Armed Forces, Foreign Service,
			 and Intelligence Community serving outside the United States
			(a)In
			 GeneralSubsection (i) of
			 section 36 of the Internal Revenue Code of 1986 (as redesignated by section 2)
			 is amended—
				(1)by striking
			 This section and inserting the following:
					
						(1)In
				generalThis
				section
						,
				and
				(2)by adding at the
			 end the following:
					
						(2)Special rules
				for members of Armed Forces, Foreign Service, and Intelligence Community
				outside United StatesIn the
				case of an individual serving on qualified official extended duty outside of
				the United States as a member of the Armed Forces, Foreign Service, or
				Intelligence Community of the United States for a period in 2009 before
				December 1, 2009, of not less than 90 days—
							(A)paragraph (1)
				shall be applied by substituting December 1, 2010 for
				December 1, 2009,
							(B)subsection
				(f)(4)(D) shall be applied by substituting December 1, 2010 for
				December 1, 2009, and
							(C)in lieu of
				subsection (g), in the case of a purchase of a principal residence after
				November 30, 2009, and before December 1, 2010, the taxpayer may elect to treat
				such purchase as made on December 31, 2009, for purposes of this section (other
				than subsections (c) and (f)(4)(D)).
							For
				purposes of the preceding sentence, the term qualified official extended
				duty has the meaning given such term by section
				121(d)(9)..
				(b)Coordination
			 With First-Time Homebuyer Credit for District of
			 ColumbiaParagraph (4) of section 1400C(e) of such Code is
			 amended by inserting (December 1, 2010, in the case of a purchase
			 subject to section 36(i)(2)) after December 1,
			 2009.
			(c)Effective
			 DateThe amendments made by this section shall apply to
			 residences purchased after November 30, 2009.
			
